Opinion issued November 21, 2017




                                       In The

                                 Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                                 NO. 01-17-00651-CR
                            ———————————
                   EX PARTE BALAJIA MASABATTULA



                       On Appeal from the County Court
                            Grimes County, Texas
                          Trial Court Case No. 4236


                          MEMORANDUM OPINION

      Balajia Masabattula appeals from the trial court’s denial of his application for

writ of habeas corpus. He asserts that the trial court failed to admonish him of

immigration consequences arising from his guilty plea to possession of marijuana.

TEX. R. APP. P. 31. We affirm.
                                     Background

      On August 15, 2016, Masabattula pleaded guilty to the charge of possession

of marijuana in an amount less than 2 ounces. Pursuant to a plea agreement, the trial

court sentenced Masabattula to a $500 fine plus court costs of $232.

      On June 20, 2017, Masabattula filed an application for writ of habeas corpus

asserting that his guilty plea was not knowing and voluntary. Specifically, he argued

that the trial court failed to properly admonish him regarding immigration

consequences before he entered the guilty plea. Masabattula attached to his

application an unsigned affidavit stating that he was not advised of any immigration

consequences for his plea and that he is “[c]urrently facing removal from the United

States under section 237(a)(2)(A)(i) of the Immigration and Nationality Act.”

Masabattula also attached an “Order to Appear Deferred Inspection” from the U.S.

Department of Homeland Security and incomplete excerpts of answers he provided

on certain immigration forms. None of these documents include any reference to

Masabattula’s August 15, 2016 guilty plea or the basis for his removal. The trial

court denied the habeas application on June 23, 2017.

      On June 29, 2017, following the denial, Masabattula filed a motion to

reconsider and an alternative request for findings of fact and conclusions of law.

Masabattula filed “supplemental evidence” in support of his petition consisting

solely of a signed version of his prior affidavit.


                                           2
      On July 17, 2017, the trial court issued an amended order denying the

application stating that “[t]he Court finds that there are no controverted, previously

unresolved issues of fact material to the legality of the applicant’s confinement and

that the Application for Writ of Habeas Corpus should be denied.” Masabattula filed

his notice of appeal on the same day.

                                      Discussion

      An applicant seeking habeas corpus relief on the basis of an involuntary plea

must prove his claim by a preponderance of the evidence. See Kniatt v. State, 206

S.W.3d 657, 664 (Tex. Crim. App. 2006); Ex parte Scott, 190 S.W.3d 672, 673 (Tex.

Crim. App. 2006) (per curiam). In reviewing the trial court’s order denying habeas

corpus relief, we view the facts in the light most favorable to the trial court’s ruling.

See Kniatt, 206 S.W.3d at 664. We uphold the trial court’s ruling absent an abuse of

discretion. See id.

      Masabattula has not made the requisite showing. He seeks habeas relief on the

basis that the trial court failed to properly admonish him of immigration

consequences before he entered a guilty plea. But the clerk’s record does not include

the indictment, the plea agreement, any written admonishments, or the underlying

judgment. Nor is there any record of the plea hearing or the habeas hearing.

      Instead, the record provided by Masabattula contains an email from the court

clerk stating that Masabattula’s plea was not recorded by a court reporter or


                                           3
recording device. Moreover, an information sheet from the court reporter states that

there is no reporter’s record of the hearing on Masabattula’s habeas application. In

the absence of a reporter’s record, a court reviewing the denial of a habeas

application presumes there was evidence to support the trial court’s judgment. Ex

parte McKeand, 454 S.W.3d 52, 54 (Tex. App.—Houston [1st Dist.] 2014, no pet.).

      Furthermore, although Masabattula asserts that he is now in deportation

proceedings based on his guilty plea, the record lacks any indication that his guilty

plea was the basis for his claimed deportation proceedings. The record contains an

“Order to Appear Deferred Inspection” from the Department of Homeland Security.

But that order states that Masabattula did not establish that he is admissible to the

United States and ordered him to appear for a final determination to be made

concerning whether and under what conditions he would be admitted. Moreover, the

record’s excerpts of Masabattula’s answers on immigration forms do not mention

his guilty plea.

      Based upon the limited record before us, we conclude that Masabattula has

failed to meet his burden. See Ex parte Chandler, 182 S.W.3d 350, 353 n.2 (2005)

(“It is the applicant’s obligation to provide a sufficient record that supports his

factual allegations with proof by a preponderance of the evidence.”); Washington v.

State, 326 S.W.3d 701, 706 (Tex. App.—Houston [1st Dist.] 2010, no pet.)

(applicant “bears the burden of ensuring that a sufficient record is presented to show


                                          4
error requiring reversal on appeal.”); see also Ex parte Tovar, 901 S.W.2d 484, 486

(Tex. Crim. App. 1995) (“An applicant seeking relief from the failure to receive the

admonishment required by Art. 26.13(a)(4) must establish that there was no

admonishment given consistent with Art. 26.13(a)(4) or otherwise suggesting the

possibility of deportation, and that the lack of admonishment affected his decision

to enter a plea of guilty.”).

                                     Conclusion

       We affirm the trial court’s order denying Masabattula’s application for writ of

habeas corpus.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Caughey.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           5